Citation Nr: 0825959	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  99-05 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) following a March 2007 order of the United States 
Court of Appeals for Veterans Claims (CAVC), which granted a 
joint motion for partial remand and vacated the Board's March 
2006 decision denying entitlement to service connection for a 
right shoulder disability.  In July 2007, the Board remanded 
the case to the RO via the Appeals Management Center (AMC), 
to conduct development in compliance with the Court's order. 


FINDING OF FACT

The veteran's right shoulder disability is not related to his 
active military service.


CONCLUSION OF LAW

The veteran's right shoulder disability was not incurred in 
or aggravated by his active military service.  38 U.S.C.A. §§ 
1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran does not report a specific incidence of physical 
trauma or injury to his right shoulder.  Rather, he contends 
that he had a right shoulder disability since active duty, 
manifested by recurrent "popping" and dislocation of the 
shoulder joint since 1976.

Multiple attempts to locate the veteran's service medical 
records associated with active duty have been unsuccessful.  
The unavailability of service medical records due to apparent 
loss or destruction while they are in government custody is 
not due to any fault on the veteran's part.  In such 
circumstances, the Board has a heightened duty to explain the 
reasons and bases for its decision and to consider employment 
of the benefit-of-reasonable doubt rule.  See, e.g., O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

CAVC's March 2007 order specifically instructs the Board to 
address the credibility of the veteran's lay testimony and 
other statements regarding in-service 
incurrence/symptomatology of a right shoulder disability and 
continuity of right shoulder symptomatology.  Furthermore, 
CAVC's order recites VA's duty to notify the veteran that he 
can submit alternative forms of evidence such as "buddy 
statements."  In addition to a February 2003 letter to the 
veteran and remarks by a Veterans Law Judge at the July 2000 
Board hearing informed him that lay statements by others may 
be submitted, the Board gave the veteran an opportunity to 
submit buddy statements by its July 2007 remand.

The Board cannot assign great weight to the veteran's lay 
testimony about his in-service symptomatology.  During the 
July 2000 Board hearing, the veteran stated that a couple of 
his friends knew about his shoulder condition during service 
and his wife knew about it after he left service.  Despite 
the presiding Veteran Law Judge's guidance that statements 
from such people would become particularly relevant in the 
absence of service medical records, the veteran has not taken 
advantage of numerous opportunities to submit statements from 
his wife or buddies.  Following the July 2007 remand, the 
veteran responded that he had no other information to submit.

The denial of the veteran's claim does not rest solely on 
lack of evidence of an in-service injury.  After not being 
able to opine whether it was at least as likely as not that 
the veteran's current shoulder disability was caused by 
service, the May 2004 VA examiner noted that there was no 
clinical evidence as to treatment for the right shoulder 
until two decades after service.  The significant gap in time 
between discharge and clinical evidence of current right 
shoulder abnormality is highly probative and weighs against 
the claim.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a disorder or 
disease during service may be rebutted by absence of medical 
treatment for, or related complaints about, the claimed 
condition for a prolonged period after service).

Following the veteran's July 2007 statement that he had no 
other information to submit, the veteran submitted January 
2008 treatment records from Flowers Hospital.  These records 
further document the veteran's current right shoulder 
disability, the existence of which is not in dispute.

The Board has employed the benefit-of-reasonable doubt rule.  
In so doing, the Board finds a lack of sufficient competent 
and credible evidence that the current right shoulder 
disability is at least as likely as not attributable to 
active duty.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The notice must inform 
the claimant of any information and evidence not of record 
needed to substantiate the claim, that VA will seek to 
provide, and that the claimant is expected to provide.  It 
must ask him to provide any pertinent evidence in his 
possession.  38 C.F.R. § 3.159(b)(1).  Notice should be 
provided before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 203 
(2005).

VA sent the veteran two content-complying notices.  The 
February 2003 and May 2004 letters explained the basic 
elements of a successful service connection claim, and told 
the veteran that, if he identifies the sources of evidence 
pertinent to the claim, then VA would assist him in obtaining 
records from such sources.  He was told that the 
responsibility to substantiate the claim ultimately lies with 
a claimant.  He was also told that the requisite nexus 
between service and current disability must be based on 
medical records or opinion.  The 2004 letter explicitly told 
him: "If there is any other evidence or information you 
think will support your claim, please let us know.  If the 
evidence is in your possession, please send it to us." 
Through the rating decisions, letters, Statement of the Case 
(SOC), and Supplemental SOCs (SSOCs), and citation of 38 
C.F.R. § 3.159 in the 2003 and 2005 SSOCs, VA notified him of 
what evidence is needed and why the claim remains denied, and 
that he may submit any evidence he has to substantiate his 
claim.

Full Section 5103(a) notice was given during the appeal 
period, after the issuance of the 1998 rating decision giving 
rise to appeal.  In Pelegrini, the Court explicitly stated 
(p. 120) that where, as here, such notice was not required 
when the rating decision was issued, the AOJ has not erred if 
notice was not given before the adverse decision, but later 
content-complying notice must be given, which occurred here.  
Despite such notice, in September 2005, after issuance of the 
2005 SSOC, the veteran waived his right to a full 60-day 
opportunity to comment thereon, and asked that the Board 
review his appeal immediately.  He did not specifically claim 
that VA failed to comply with section 5103(a) notice 
requirements, or that he has any evidence in his possession 
required for full and fair adjudication of this claim.  See 
Mayfield, supra.  Thus, the Board does not find prejudicial 
error with respect to the timing or even the substantive 
content of the notice in this case.

The Board acknowledges that the appellant was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until July 2007.  
However, there is no prejudice to the appellant in the timing 
of this notice, as his claim for service connection is being 
denied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Hence, issues concerning the disability evaluation and the 
effective date of the award do not arise in this instance.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes private and VA medical (and examination) records, 
and the veteran's statements and hearing testimony.  Board 
development directives were completed.  Multiple attempts 
were made to locate the service medical records.  The veteran 
has not said he had any treatment for the right shoulder 
during National Guard service.  He has not reported existence 
of additional, missing evidence, be it in the custody of the 
government or private entities, despite notice he can do so.  
Based upon the above, VA has met its duty-to-assist 
obligations.


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


